 1
 2
 3
 4
 5
 6
 7
 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    LEON HARDIN,                                       No. 2:17-cv-1340 MCE AC P
12                       Plaintiff,
13           v.                                          ORDER
14    D. BAUGHMAN, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On May 27, 2021, the magistrate judge filed findings and recommendations herein which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within twenty-one days. ECF No. 36. Plaintiff

23   has filed objections to the findings and recommendations, ECF Nos. 42, 44, to which defendants

24   have responded, ECF No. 43.

25          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

26   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

27   court finds the findings and recommendations to be supported by the record and by proper

28   analysis.
                                                         1
 1           Accordingly, IT IS HEREBY ORDERED that:
 2           1. The findings and recommendations filed May 27, 2021, ECF No. 36, are adopted in
 3   full;
 4           2. Plaintiff’s requests to withdraw from the settlement agreement and re-open the case,
 5   ECF Nos. 34, 37, are DENIED.
 6           IT IS SO ORDERED.
 7   Dated: July 14, 2021

 8
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                      2
